Citation Nr: 1712857	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain. 

2.  Entitlement to service connection for conversion disorder, to include manifestations of a movement disorder.


REPRESENTATION

Veteran represented by:	Michael Varon, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2010 to September 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a January 2017 Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case (SOC) issued in May 2015, additional private medical records submitted by the Veteran were received in February 2017.  As the Veteran filed his substantive appeal in June 2015, this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence (moreover, AOJ review was specifically waived).  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the lumbar strain increased rating claim was requested.
2.   Conversion disorder, to include manifestations of a movement disorder, is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the lumbar strain increased rating claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Conversion disorder, to include manifestations of a movement disorder, was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Lumbar Strain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  With respect to the lumbar strain increased rating claim, the Veteran and his representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  This withdrawal was made on the record at the January 2017 Board Hearing.  See January 2017 Board Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




II.  Conversion Disorder

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" element.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence and Analysis

In October 2011, the Veteran filed a claim for entitlement to service connection for "tic disorder left arm."  Service treatment records (STRs) reflected treatment related to the left upper extremity.  In this regard, a May 2011 STR noted a complaint of one week history of numbness and tingling from the left axilla to the left hand and stated that there was no known mechanism of injury.  An assessment was noted of upper arm strain left.  A June 2016 STR noted that the Veteran reported pain to the left upper extremity for the first time in late May 2011 and that "[p]ain radiates from left axilla to left 4/5th digits and is [associated] with some numbness to same region."  A July 2011 private neurological record from Dr. L.R. noted that the Veteran's "left arm is involved with frequent complex movements of the shoulder, neck and upper arm."  An impression was noted of "recent onset movement disorder of the left arm" and various testing was ordered.  An August 2011 private neurological record from Dr. L.R. stated that the Veteran "returns for followup of tic disorder" and that "[i]nterim brain MRI and EEG are normal.  Laboratory studies with respect to possible Wilson's disease are within normal limits.  Finally, the [Veteran] underwent nerve conductions which confirmed a left ulnar neuropathy at the elbow.  With respect to the later, he is improving with observing conservative measures."  It was also noted that the Veteran had been taking medication that "considerably reduced the intensity and frequency of his left arm/neck tics."  On his September 2011 separation examination report, the Veteran reported a current condition of "tremor and tic in left arm" and a medical professional noted that "[s]ince enlistment has developed tic in [left] shoulder."  
  
As noted, the Veteran filed the claim on appeal in October 2011.  Of record are post-service private medical records from the medical facility Weill Cornell.  In a letter dated in August 2015, the Veteran's representative referenced private treatment records from this facility and stated that "[d]iagnosis is initially noted as a movement disorder, however, by [June 2012] the primary diagnosis was changed to conversion disorder."  This statement is supported by the private medical records of record.  In this regard, an initial December 2011 record from Dr. C.T. included an assessment of movement disorder.  A June 2012 record from Dr. C.T. stated "follow up from recent...neuro visits to evaluate severe jerking motions, facial tics...Neuro did not have interventions, and ? Conversion disorder."  The record also noted "continued worsening of jerking motions.  No organic etiology identified thus far despite extensive work up" and a diagnosis was noted of conversion disorder.  A September 2012 record from Dr. C.T. included an assessment of "likely conversion [disorder] manifesting as 'movement [disorder]'."  Dr. C.T. also stated that "we could not find an organic etiology for [the Veteran's] symptoms, and...his manifestation is likely psychiatric."  

The Veteran was afforded a VA examination in March 2013.  A Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ) and a Central Nervous System and Neuromuscular Diseases DBQ were completed.  The Peripheral Nerves Conditions DBQ noted that the Veteran did not have a diagnosis of a peripheral nerve condition or peripheral neuropathy and the Central Nervous System and Neuromuscular Diseases DBQ noted that the Veteran did not have a diagnosis of a central nervous system condition.  The Peripheral Nerves Conditions DBQ noted under the medical history section that following service, the Veteran had private medical treatment and "was told that there was nothing 'physically wrong'" and that "the problem might be 'mental'."  The Central Nervous System and Neuromuscular Diseases DBQ noted under the medical history section that the Veteran had a "thorough workup" by private providers that was "negative" and that the Veteran "is told there was no primary neurologic cause of his problem."  On the Peripheral Nerves Conditions DBQ, the examiner stated under the remarks section that the Veteran "is seen and evaluated in the neurology compensation and pension clinic for evaluation of complaints refer[]able to...a tic-like disorder" and that "[p]er the [Veteran] he has been exhaustively worked for the problem and no contributory primary neurologic disorder was made.  According to the [Veteran] he had brain imaging/EEG/and broad-spectrum laboratory investigations including that for Wilson's disease which were reported to the [Veteran] to be normal."  The examiner stated that the Veteran's "neurologic examination alone is within normal limits."  The examiner also stated that "[t]here is no evidence of any primary neurologic disorder" and that "[r]ather it appears [the Veteran's] movements are more likely than not secondary to a psychiatric disorder not otherwise specified.

Also of record is a private medical opinion, submitted in April 2015 (and also at the January 2017 Board hearing), from psychiatrist Dr. S.J., whose credentials were noted to include "Diplomate, American Board of Psychiatry and Neurology."  The psychiatrist noted that they had examined the Veteran in March 2015 and stated that "I...believe that the [Veteran] suffers from conversion disorder and that the onset of this disorder began during his time in military training."  The psychiatrist also stated that "there appears to be clear stressors (separation from family, girlfriend's pregnancy, difficulty with academic portion of training) linked to the evolution of the [Veteran's] current symptoms" and that "[t]here is also no organic cause for his current symptoms as established by extensive medical and neurological workup."

Upon review of the evidence of record, the Board finds that the Veteran's conversion disorder, to include manifestations of a movement disorder, is related to his active service.  As noted, an April 2015 private medical opinion from psychiatrist Dr. S.J. noted a diagnosis of conversion disorder and included an opinion, with supporting rationale, that such was related to the Veteran's active service.  The Board finds this opinion to be the most probative evidence of record as to the issue of whether conversion disorder is related to the Veteran's active service.  This opinion is also supported by other evidence of record.  As noted, a September 2012 record from Dr. C.T. included an assessment of "likely conversion [disorder] manifesting as 'movement [disorder]'" and Dr. C.T. also stated that "we could not find an organic etiology for [the Veteran's] symptoms, and...his manifestation is likely psychiatric."  In addition, the August 2013 VA examination report stated that "it appears [the Veteran's] movements are more likely than not secondary to a psychiatric disorder not otherwise specified."  The Board notes that there is no competent evidence of record contrary to the opinion that the Veteran's conversion disorder is related to his active service.  As such, the evidence shows a current disability (conversion disorder) that had its onset in (and thus a nexus to) the Veteran's active service.  The Board thus concludes that the Veteran's conversion disorder, to include manifestations of a movement disorder, was incurred in wartime service.

With respect to the characterization and scope of the Veteran's claim, as noted, the Veteran filed a claim for entitlement to service connection for "tic disorder left arm."  As outlined above, the Veteran was subsequently diagnosed with conversion disorder and the manifestations of a movement disorder were referenced as being manifestations of the conversion disorder.  At the January 2017 Board hearing, the VLJ and the Veteran's representative specifically discussed the scope and characterization of the Veteran's claim.  See January 2017 Board Hearing Transcript, Pages 1 and 20.  Upon review of the evidence of record, the Board concludes that with his claim, the Veteran was seeking entitlement to service connection for the symptoms, specifically manifestations related to a movement disorder of the left upper extremity, of any disability that he may have and not for a particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating, in the context of the scope of a claim involving mental conditions, that "the appellant  did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  As such, the Board has characterized the issue on appeal as entitlement to service connection for conversion disorder, to include manifestations of a movement disorder.  This characterization is based on the evidence of record and appears consistent with the Veteran's (and his representative's) intent.  

In sum, the Board finds that conversion disorder, to include manifestations of a movement disorder, is related to the Veteran's active service.  As such, the Board concludes that conversion disorder, to include manifestations of a movement disorder, was incurred in wartime service and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


ORDER

The appeal, with respect to the lumbar strain increased rating claim, is dismissed.

Entitlement to service connection for conversion disorder, to include manifestations of a movement disorder, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


